DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 7/23/2020.
Claims 1-9 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm (U.S. Pub No. 20130085637).

Regarding Claim 1
	Grimm Teaches

A vehicle parking assist apparatus comprising:
at least one camera mounted on a vehicle to take images of views surrounding the vehicle; and (Fig 1, item 3 which is a controlling apparatus for the system; “That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror. The cameras 10, 11, 12, 13 can have relatively wide recording angles; they can be fisheye cameras. Using the cameras 10, 11, 12 13, the entire surroundings around the motor vehicle 1 can be recorded.” [42])

an electronic control unit which can execute a parking assist control to acquire the image taken by the at least one camera as a camera image and autonomously park the vehicle in a parking lot with using information on the parking lot  acquired from the camera image, wherein (“using the driver assistance device 2. The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not.” [55]; “The parking process, as carried out using the driver assistance device 2, can take place entirely autonomously. This means that the controller 3 steers the steerable wheels of the motor vehicle 1 depending on the calculated System intakes sensor information regarding the image of the parking location and uses this to autonomously park the vehicle)

the electronic control unit is configured to:
acquire the information on the parking lot as first information from the camera image when the vehicle stops by the parking lot; (The driver stops with the motor vehicle 1 in a starting position 28, in order to allow the motor vehicle 1
to be parked in the garage 18, namely using the driver assistance device 2. The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not. Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24, 25, even if the parking space 19 itself cannot be detected by the sensor device 7.” [55]; “if there is no information about the course of the reference route 26 stored in the controller 3, the controller 3 calculates a parking route 32 completely independently of the reference route 26. The parking When the vehicle is stopped in the vicinity of the parking lot, the system takes in parking lot information relating to the first information of the parking lot)

register the first information as parking lot information; (“The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not. Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24,” [55]; The system is taking in information and comparing it to stored parking lot information the and is storing this new information (records the reference objects) for later comparative use)

acquire the information on the parking lot as second information from the camera image when the electronic control unit completes parking the vehicle in the parking lot by the parking assist control; and (Fig 3 shows path 32; “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance The system moves along parking route 32 to location 19, the system continuously monitors the surroundings of the motor vehicle. When the vehicle has reaches point 19, the system has therefore completed parking while also taking in and registering information about the parking lot by the parking assist controller 


register the second information as the parking lot information; and (“The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1” [59]; “The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not. Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24,” [55]; The system is taking in information and comparing it to stored parking lot information the and is storing this information for later comparative use)

the electronic control unit is further configured to:
acquire the information on the parking lot as current parking lot information from the currently-acquired camera image when the vehicle stops by the parking lot after the electronic control unit registers the parking lot information: (“The driver stops with the motor vehicle 1 in a starting position 28, in order to allow the motor vehicle 1 to be parked in the garage 18, namely using the driver assistance device 2. The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not. Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24, 25, even if the parking space 19 itself cannot be detected by the sensor device 7” [55] The system is acquiring current parking lot information when the vehicle stops by the parking lot. As the system is comparing the current information to previous information, the system is doing this after it has registered the parking lot information from a previous time at the parking lot. This would be the second time the vehicle has been to the parking location, where the previous example shown is based on the first time the vehicle is in the parking locaiton)

execute the parking assist control with realizing a relationship in position between the vehicle and the parking lot by comparing the current parking lot information with the registered parking lot information. (If the course of the reference route 26 is stored in the controller 3, then the calculation of a new parking route 29 is based on the following information: the reference starting position 23, the reference target position 27, the course of the reference route 26, the current starting position 28 of the motor vehicle 1 relative to the reference route 26 and the current recorded sensor data. In this case the controller 3 thus calculates the parking route 29 taking into account the reference route 26. That is, it can be seen from this that a route previously travelled by the driver himself--the reference route 26--is a reliable and expedient route. That is, a parking route 29 is determined for the parking process by a controller 3, which coincides with the reference route 26 in an end region 30--in the example embodiment for instance in the second half. The motor vehicle 1 is thus guided to the original reference route 26, i.e. so that the current parking route 29 steadily and continuously approaches the reference route 26. An erratic course of the parking route 29 is thus prevented; the new parking route 29 approaches the reference route 26 asymptotically and meets the reference route 26 at a point 31. The point 31 is thus determined in such a way that the vehicle's longitudinal axis--when the motor vehicle 1 is moving along the parking route 29--encloses an angle with the vehicle's longitudinal axis--when the motor vehicle 1 is moving along the reference route 26--which is less than 10.degree.,” [57] The system autonomously parks the vehicle by comparing the registered route and parking lot information with the current parking lot information as the reference routes are based on the parking lot information acquired previously. In the stated case it is from a parking operation of the driver specifically, but since this system also allows the system to fully autonomously park and register parking lot information in the process, the system also must also have the feature of parking the vehicle by comparing current and registered parking lot information in the way shown above from the autonomous system taking in information about the parking lot)

Regarding claim 2
Grimm, as shown in the rejection above, disclosed the limitations of claim 1
Grimm further teaches:

the electronic control unit is further configured to:
acquire the information on the parking lot as third information from the camera image at least once before the electronic control unit completes parking the vehicle in the parking lot by the parking assist control after the electronic control unit starts to move the vehicle by the parking assist control; and (“For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance” [59] The system takes in information multiple times while in the autonomous parking mode, the system must take in in third information from the camera at least once before parking is completed, and after the vehicle has started moving, as it is traveling on parking path 32)

register the third information as the parking lot information. (“Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24” [55] The system is recording objects in the parking lot as parking lot information, as this information is recorded while the vehicle is in the parking process, it is equivalent to the third information)

Regarding claim 9
Grimm, as shown in the rejection above, disclosed the limitations of claim 1
Grimm further teaches:

wherein:
the at least one camera includes:
a front camera which takes the image of the view ahead of the vehicle;
a rear camera which takes the image of the view behind the vehicle;
a left camera which takes the image of the view at the left side of the vehicle;
and a right camera which takes the image of the view at the right side of the vehicle. (“That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror. The cameras 10, 11, 12, 13 can have relatively wide recording angles; they 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Lai (English Translation of CN107672585B)

Regarding Claim 3
	As shown in the rejection above, Grimm discloses the limitations of claim 1
	Grimm further teaches

wherein:
the electronic control unit is further configured to:
acquire the information on the parking lot as a third information from the camera image at least once before the electronic control unit completes parking the vehicle in the parking lot by the parking assist control [after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot by the parking assist control] after the electronic control unit starts to move the vehicle by the parking assist control; and (“For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance” [59]; “The parking process, as carried out using the driver assistance device 2, can take place entirely autonomously. This means that the controller 3 steers the steerable wheels of the motor vehicle 1 depending on the calculated parking route” [61]; The system takes in information multiple times while in the autonomous parking mode, the system must take in third information from the camera at least once before parking is completed)

register the third information as the parking lot information (“Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24” [55] The system is recording objects in the parking lot as parking lot information, as this information is recorded while the vehicle is in the parking process, it is equivalent to the third information)


Grimm does not explicitly teach doing these actions after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle, however Lai does explicitly teach:

after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot (“After being judged according to preset condition to the coordinate of vehicle pose and parking stall pose and towards angle, selection is corresponded to Path connection, and obtain junction curve; The path is connected as any of following four mode: single straight line; Single circular arc; Single straight line and single circle The connection of arc and the two is tangent at tie point; The connections of two circular arcs and two circular arcs are tangent at tie point and two circular arcs partly Diameter is equal” pg 5 par 14-15; “Judge whether to meet dy=0, θ=0 d obtains the wire length of connection path if satisfied, connection path is single straight line For x；If not satisfied, carrying out the judgement of single circular arc.” Pg 6 par 17 Where the system calculates a planned parking path of the vehicle, including a straight line path for the vehicle to take to complete parking. This means the system will predict that the vehicle will move in a straight path for the remainder of the parking process when its conditions are satisfied)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to include the teachings of as taught by Lai as it creates a simple method of path planning for autonomous parking “The paths planning method being currently known is primarily present following Problem: 1, it is single to be applicable in scene；2, calculating process is excessively many and diverse, cannot be applied to embedded real-time calculating.” Pg 2, par 5. The system combined would collect information about the parking lot at least once after the controller predicts that the vehicle will continue on a straight path. The system of Grimm intakes information continuously during the parking process, meaning that the system must take in information regarding the parking lot after the combined teaching of Lai has predicted that the autonomous parking system will continue in a straight path until it has completed parking. 


Regarding Claim 4
	As shown in the rejection above, Grimm discloses the limitations of claim 1

Lai further teaches 

the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot (“After being judged according to preset condition to the coordinate of vehicle pose and parking stall pose and towards angle, selection is corresponded to Path connection, and obtain junction curve; The path is connected as any of following four mode: single straight line; Single circular arc; Single straight line and single circle The connection of arc and the two is tangent at tie point; The connections of two circular arcs and two circular arcs are tangent at tie point and two circular arcs partly Diameter is equal” pg 5 par 14-15; “Judge whether to meet dy=0, θ=0 d obtains the wire length of connection path if satisfied, connection path is single straight line For x；If not satisfied, carrying out the judgement of single circular arc.” Pg 6 par 17 Where the system calculates a planned parking path of the vehicle, including a straight line path for the vehicle to take to complete parking. This means the system will predict that the vehicle will move in a straight path for the remainder of the parking process)
	

Grimm further teaches

wherein:
the electronic control unit is further configured to:
acquire the information on the parking lot as third information from the camera image at the time when [the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot by the parking assist control] after the electronic control unit starts to move the vehicle by the parking assist control; and (“For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance” [59]; “The parking process, as carried out using the driver assistance device 2, can take place entirely autonomously. This means that the controller 3 steers the steerable wheels of the motor vehicle 1 depending on the calculated parking route” [61]; The system takes in information continuously during the parking process. With the teaching of Lai, the system would have an output stating that the vehicles straight line path has been decided with the vehicle constantly taking in parking lot information. The system would therefore take in parking lot information at the time when the system has predicted the vehicle will continue in a straight line for the remainder of the parking process)

register the third information as the parking lot information (“Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24” [55] The system is recording objects in the parking lot as parking lot information, as this information is recorded while the vehicle is in the parking process, it is equivalent to the third information


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Lai in further view of Iio (U.S. Pub No. 20190039605)

Regarding Claim 5
	As shown in the rejection above, Grimm discloses the limitations of claim 1
	Grimm further teaches

wherein:
the electronic control unit is further configured to:
acquire the information on the parking lot as fourth information from the camera image [when the vehicle moves a predetermined distance after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot by the parking assist control] after the electronic control unit starts to move the vehicle by the parking assist control; and (“For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance” [59]; “The parking process, as carried out using the driver assistance device 2, can take place entirely autonomously. This means that the controller 3 steers the steerable 

register the fourth information as the parking lot information. (“Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24” [55] The system is recording objects in the parking lot as parking lot information, as this information is recorded while the vehicle is in the parking process, it is equivalent to the fourth information)

Grimm does not explicitly teach capturing of the camera image when the vehicle moves a predetermined distance, however Iio does explicitly teach:

acquire the information on the parking lot as fourth information from the camera image when the vehicle moves a predetermined distance (“The image memory 20 is a memory (storage device) that obtains the registration time image Pi1 from the image capturing device 102 and stores the image therein. In the registration mode, the image capturing device 102 captures a plurality of the registration time images Pi1 serving as the images of the environment around the vehicle 1, for each position to which the vehicle 1 moves. In the registration mode, the image capturing device 102 may capture the registration time images Pi1 every time a predetermined period passes or every time the vehicle 1 moves by a predetermined distance. The image memory 20 obtains the registration time images Pi1 captured in the above manner; in other words, the image memory 20 can obtain the registration time images Pi1 captured at different positions.” [37])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to include the teachings of as taught by Iio as it aims to “In view of the above, an object of the present invention is to provide an automated driving control device, a vehicle, and an automated driving control method, that can perform automated parking in a parking space without a parking line.” [5]. Further, by teaching the system to capture the parking lot information only after a certain distance has been covered, the system will save on computer and storage space as it takes in less information than the original teaching of Grimm.


Grimm and Iio does not explicitly teach doing these actions after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle, however Lai does explicitly teach:

after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot (“After being judged according to preset condition to the coordinate of vehicle pose and parking stall pose and towards angle, selection is corresponded to Path connection, and obtain junction curve; The path is connected as any of following ；If not satisfied, carrying out the judgement of single circular arc.” Pg 6 par 17 Where the system calculates a planned parking path of the vehicle, including a straight line path for the vehicle to take to complete parking. This means the system will predict that the vehicle will move in a straight path for the remainder of the parking process)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to include the teachings of as taught by Lai as it creates a simple method of path planning for autonomous parking “The paths planning method being currently known is primarily present following Problem: 1, it is single to be applicable in scene；2, calculating process is excessively many and diverse, cannot be applied to embedded real-time calculating.” Pg 2, par 5. The system to collect information about the parking lot after the controller predicts that the vehicle will continue on a straight path. The system of Grimm intakes information continuously during the parking process, and with the teaching of Iio, at a time when a predetermined distance is moved, meaning that the system must take in information regarding the parking lot after the combined teaching of Lai has predicted that the autonomous parking system will continue in a straight path when the vehicle moves a predetermined distance afterward.


Regarding Claim 6
	As shown in the rejection above, Grimm discloses the limitations of claim 1
	Grimm further teaches

wherein:
the electronic control unit is further configured to:
acquire the information on the parking lot as fourth information from the camera image [each time the vehicle moves a predetermined distance after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot by the parking assist control] after the electronic control unit starts to move the vehicle by the parking assist control; and (“For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance” [59]; “The parking process, as carried out using the driver assistance device 2, can take place entirely autonomously. This means that the controller 3 steers the steerable wheels of the motor vehicle 1 depending on the calculated parking route” [61]; The vehicle has taken in information about the parking lot when the vehicle is moving, between the start and end of the parking process, equivalent to the “fourth” information)

register the fourth information as the parking lot information. (“Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19. Thus the controller 3 then records the reference objects 24” [55] The system is recording objects in the parking lot as parking lot information, as this information is recorded while the vehicle is in the parking process, it is equivalent to the fourth information)

Iio teaches

acquire the information on the parking lot as fourth information from the camera image each time the vehicle moves a predetermined distance (“The image memory 20 is a memory (storage device) that obtains the registration time image Pi1 from the image capturing device 102 and stores the image therein. In the registration mode, the image capturing device 102 captures a plurality of the registration time images Pi1 serving as the images of the environment around the vehicle 1, for each position to which the vehicle 1 moves. In the registration mode, the image capturing device 102 may capture the registration time images Pi1 every time a predetermined period passes or every time the vehicle 1 moves by a predetermined distance. The image memory 20 obtains the registration time images Pi1 captured in the above manner; in other words, the image memory 20 can obtain the registration time images Pi1 captured at different positions.” [37])


Lai teaches

after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot (“After being judged according to preset condition to the coordinate of vehicle pose and parking stall pose and towards angle, selection is corresponded to Path connection, and obtain junction curve; The path is connected as any of following four mode: single straight line; Single circular arc; Single straight line and single circle The connection of arc and the two is tangent at tie point; The connections of two circular arcs and two circular arcs are tangent at tie point and two circular arcs partly Diameter is equal” pg 5 par 14-15; “Judge whether to meet dy=0, θ=0 d obtains the wire length of connection path if satisfied, connection path is single straight line For x；If not satisfied, carrying out the judgement of single circular arc.” Pg 6 par 17 Where the system calculates a planned parking path of the vehicle, including a straight line path for the vehicle to take to complete parking. This means the system will predict that the vehicle will move in a straight path for the remainder of the parking process. The system to collect information about the parking lot after the controller predicts that the vehicle will continue on a straight path. The system of Grimm intakes information continuously during the parking process, and with the teaching of Iio, at different times after a predetermined distance is moved, meaning that the system must take in information regarding the parking lot after the combined teaching of Lai has predicted that the autonomous parking system will continue in a straight path when the vehicle moves a predetermined distance afterward.)


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Iio (U.S. Pub No. 20190039605)

Regarding Claim 7
	As shown in the rejection above, Grimm discloses the limitations of claim 1

Grimm does not explicitly teach wherein: the information on the parking lot includes information on feature points in the camera image, However, Iio does explicitly teach

wherein: the information on the parking lot includes information on feature points in the camera image. (“The automated driving time feature point extraction unit 42 reads out the automated driving time image Pi2 from the image memory 40, and extracts an automated driving time feature point F4. The automated driving time feature point F4 is a part of the object existing in the environment around the vehicle 1 in the automated driving time image Pi2.” [65]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to include the teachings of as taught by Iio as it aims to “provide an automated driving control device, a vehicle, and an automated driving control method, 

Regarding Claim 8
	As shown in the rejection above, Grimm discloses the limitations of claim 1

Iio teaches
wherein: the information on the parking lot includes information on positions of feature points in the camera image relative to a predetermined position. (“the candidate feature points that are determined to be structures fixed around a target position of the vehicle among the candidate feature points based on a plurality of the registration time images captured while the vehicle moves, and generate the automated driving information indicating information regarding positions of the feature points relative to a predetermined origin coordinate.“ [6] “The vehicle position calculation unit 44 reads out the priority automated driving information α2, and calculates the position of the priority feature point F3 in the automated driving time image Pi2 (i.e., captured in the automated driving time image Pi2) when it is assumed that the priority feature point F3 is captured from the coordinate of the temporarily decided coordinate C3′. The position of the priority feature point F3 in the automated driving time image Pi2 calculated in this manner is hereinafter described as a calculated position in a third image. The vehicle position calculation unit 44 determines whether the position of the automated driving time feature point F4 in the image in the actual automated driving time image Pi2 coincides with the calculated position in the third image within a predetermined error range.” [67] System is using feature points relating to the parking lot information to compare surrounding objects to the position of an origin coordinate or predetermined position)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woo, U.S. Pat No. 10166979: The present disclosure provides a parking assist system including: a rear object recognizer that recognizes a rear object existing behind a vehicle through rear sensors; a reversing controller that controls the vehicle to reverse until an entry rate to the parking space becomes a first reference value or more, and ends reversing control when a distance between the vehicle and the rear object becomes less than a second reference value; a rear object position storage that stores position information of the rear object and increases a count when the reversing control is ended on the basis of the distance between the vehicle and the rear object; and a system terminator that ends parking control when the position information of the rear object before and after the count is increased is substantially the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668